Citation Nr: 0618341	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for small cell lung 
cancer, claimed as secondary to service-connected stab 
wounds, left posterior chest.  

2.  Entitlement to an increased rating for stab wounds, left 
posterior chest, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.

This matter is before the Board of Veterans' Appeals (Board) 
pursuant to an April 2001 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's small cell lung cancer is not proximately 
due to, or a result of, service-connected stab wounds, left 
posterior chest.  

2.  In his appeal, VA form 9, and at a hearing before a 
Decision Review Officer at the RO, the veteran clearly 
indicated that he did not intend to appeal the issue of 
entitlement to an increased rating for stab wounds, left 
posterior chest.


CONCLUSIONS OF LAW

1.  The criteria for service connection for small cell lung 
cancer, as secondary to service-connected stab wounds, left 
posterior chest, have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).

2.  The veteran did not appeal the issue of entitlement to an 
increased rating for stab wounds, left posterior chest.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2005).  

The veteran contends that a lesion was found in the left 
upper lobe of his left lung in the same location where he 
sustained a stab wound, and that the diagnosed lung cancer is 
a direct result of the scar tissue that formed in that 
location.  See January 2001 statement in support of claim; 
April 2002 NOD; February 2004 VA Form 9.  Service connection 
for stab wounds, left posterior chest, also claimed as nerve 
damage, was granted with a noncompensable evaluation in 
September 1972, and was subsequently increased to 10 percent 
in April 2001.  

The veteran testified in April 2005 that he has been told 
approximately three times by VA physicians/interns that his 
lung cancer, which was initially diagnosed in June 1999, 
could have been caused by the service-connected scar wounds.  
In noting that he has been provided with a verbal opinion, 
the veteran acknowledged that no such opinion appears in the 
record.  The veteran also indicated that he did not think the 
VA compensation and pension (C&P) examination, which was 
conducted in February 2002, had been very thorough, noting 
that the examiner had been a young doctor who only spent 
about five minutes looking on the computer for evidence for 
the veteran.  He also reported that he had only smoked about 
one pack per day, rather than the 15-pack history that was 
detailed in the January 2004 SOC.  

The February 2001 VA C&P respiratory examination report notes 
that the veteran stopped smoking in November 1999, prior to 
which he had a 15 pack-year smoking history.  He also 
indicated that he had previously used intravenous drugs and 
drank alcohol.  As for his family history, the veteran 
reported that his father had a type of lung cancer and his 
mother had an unknown type of cancer.  The VA examiner 
conducted a search on Medline for evidence of a connection 
between puncture wounds and subsequent lung cancer, which was 
unsuccessful.  He opined that he did not believe the 
veteran's lung cancer is related to his previous service-
connected puncture wound to his back, noting the veteran's 
other risk factors for lung cancer, particularly his 15 pack-
year smoking history and his family history of cancer.  

The VA examiner ordered pulmonary function tests (PFTs), 
which were conducted in March 2001.  An impression of mild 
obstructive ventilatory dysfunction without a significant 
improvement after inhaled bronchodilator was made.  It was 
noted that the mild reduction in diffusing capacity suggests 
a significant component of emphysema is present.  

In May 2005, the RO requested a medical opinion to determine 
if the veteran's lung cancer is secondary to his service-
connected stab wound to the lung.  The VA examiner reviewed 
the veteran's claims file and his medical records on the 
Computerized Patient Record System (CPRS).  It was noted that 
the veteran's most recent hematology/oncology clinic followup 
note, dated June 2004, reported a history of mixed non-small 
cell lung cancer (adenocarcinoma) and small cell lung cancer 
in remission.  A CT scan in June 2004 revealed no evidence of 
recurrent pulmonary or metastatic disease.  The most recent 
imaging study and chest x-ray, performed in September 2004, 
revealed no evidence of active pulmonary disease.  

The May 2005 VA examiner also conducted a detailed review of 
the medical literature, which did not support a relationship 
between a puncture wound and the subsequent development of 
lung cancer.  The VA examiner stated that the veteran's 
mixed-type lung cancer (combined small cell carcinoma with an 
adenocarcinoma) is not due to his service-connected puncture 
stab wound, and that the veteran's significant history of 
tobacco product use is more likely than not the cause of his 
lung cancer.  The examiner also acknowledged several 
abstracts submitted by the veteran.  An August 1980 abstract 
from the American Journal of Surgical Pathology discussed 
"fibrotic focus or scar" in the context of "peripheral 
lung cancers," and upon review, the examiner found that the 
abstract supports the lack of data between prior scars and 
the subsequent development of lung cancer.  A February 1982 
German abstract was found to be limited and unsupported by a 
review of more up-to-date and more widely accepted medical 
literature.  

The veteran has submitted several other articles in which he 
has highlighted portions he believes are relevant.  This 
evidence does not support his claim for service connection on 
a secondary basis.  One article indicates that "lung cancer 
tends to develop in areas of the lung that are scarred," but 
relates to scars that are caused by tuberculosis rather than 
puncture wounds.  Another article reveals that "most people 
who get cancer have none of the known risk factors...and most 
people who do have risk factors do not get the disease."  
This article does not support the veteran's claim because 
both VA examiners noted that other risk factors are the more 
likely cause of his disease (family history; tobacco use).  
See pages 4 and 6 of article titled "What You Need to Know 
about Lung Cancer."  An article titled Cancer6 Medicine, 
approved by the American Cancer Society, indicates that there 
is data on the onset of various kinds of tumors in various 
organs and tissues following trauma or wounding.  This data, 
however, indicated that such circumstances occur in few or 
even isolated cases.  

Other evidence of record also does not support the veteran's 
claim for service-connection for small cell lung cancer as 
secondary to service-connected stab wounds, left posterior 
chest.  Both VA examiners opined that the veteran's lung 
cancer was not caused by his service-connected stab wounds, 
and provided a rationale for their opinions by indicating 
that the veteran's smoking history and family history of 
cancer were the more likely causes.  Moreover, the VA 
examiner who provided the May 2005 medical opinion reviewed 
several of the articles submitted by the veteran and 
concluded that they did not support his claim.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  



Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran has appealed an April 2001 rating decision that 
denied service connection for small cell lung cancer as 
secondary to service-connected stab wounds, left posterior 
chest, also claimed as nerve damage.  The Board acknowledges 
that the veteran was not provided notice of the duties to 
notify and assist until after the rating decision that is the 
subject of this appeal.  This is, at most, a technical defect 
that posed no prejudice to the veteran, as he was advised of 
the necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to send any evidence 
in his possession that pertains to the claim.  See January 
2006 RO letter.  He was also given an opportunity to provide 
testimonial evidence during the appeal period.  See April 
2005 RO hearing transcript.  There is no indication that the 
notice issued after the initial adjudication has prevented 
the veteran from providing evidence necessary to substantiate 
his claim and/or affected the essential fairness of the 
adjudication of the claim.  In fact, in reviewing the 
evidence submitted by the veteran, to include his written 
statements, the articles he submitted in support of his 
claim, and the testimony he presented at the RO, the Board 
finds that he had actual notice of the evidence required to 
substantiate a service connection claim on a secondary basis.  
Additionally, the veteran has not pleaded with any 
specificity that a notice deficiency exists in this case.

Furthermore, the Pelegrini Court explicitly stated at page 
120 that, notwithstanding the requirement that valid notice 
be provided before the AOJ decision: "[W]e do not hold 
that... [a] case in which pre-AOJ-adjudication notice was not 
provided...must be returned to the AOJ for the adjudication 
to start all over again as though no AOJ action had ever 
occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion..."  
The Board interprets the Pelegrini decision and discussion 
therein to mean that the intent and purpose of the law are to 
provide a full notice before the initial AOJ decision to 
ensure full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  The Court 
recognized, however, that a case-by-case evaluation might be 
warranted.  The Board has conducted such an evaluation here 
and has determined that adequate notice was provided, as set 
forth above.  The record is not incomplete due to VA action 
or inaction with respect to notification.  In addition, 
although VA did not provide notice as to the appropriate 
disability rating or effective date of any grant of service 
connection, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision, as the 
claim is being denied.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant service and VA treatment records have 
been obtained and the veteran's statements and the medical 
articles attached have been associated with the claims file.  
The veteran's request for another VA examination and request 
for comparison of x-rays taken in 1970 and 1999 is 
acknowledged.  See August 2005 statement in support of claim.  
The Board finds, however, that the RO provided the veteran 
with an adequate examination in February 2001 and thereafter 
sought a medical opinion in May 2005, both sufficient to 
fulfill it's duty to assist.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained, and a statement submitted by the veteran's 
representative in May 2006 indicates that the veteran has no 
additional medical evidence to submit in support of his 
appeal.

For the reasons set forth above, the Board finds that no 
further notice or assistance is necessary, and deciding the 
appeal now is not prejudicial to the veteran.

Dismissal of Issue

In its April 2001 rating decision, the RO adjudicated two 
issues.  It assigned an increased rating of 10 percent for 
service-connected stab wounds, left posterior chest, and it 
denied service connection for lung cancer.  In his April 2002 
Notice of Disagreement (NOD), the veteran noted his 
disagreement as to both of these issues, and the statement of 
the case (SOC) issued on January 5, 2004 included both 
issues.  

In his February 2004 VA Form 9, however, the veteran 
specifically limited his appeal to the issue of service 
connection.  And during the April 2005 Decision Review 
Officer (DRO) hearing, his representative clarified that the 
veteran did not wish to pursue an appeal of the increased 
rating claim.  That issue was then characterized as withdrawn 
from the appeal.  Nonetheless, the RO included both issues in 
its July 2005 supplemental statement of the case (SSOC).  
Subsequently, the veteran's representative included both 
issues in the VA Form 1-646, filed in July 2005, and in the 
presentation to the Board filed in June 2006.  It is notable 
that the veteran, himself, did not again mention the 
evaluation of the service-connected stab wound in discussing 
his appeal.  It is clear that the later inclusion of this 
issue was inadvertent.  

The RO included the evaluation of the stab wound in the VA 
Form 8, certification of appeal, but this does not confer 
jurisdiction on the Board.  38 C.F.R. § 19.35.  Nonetheless, 
for administrative clarity, the Board will dismiss the issue 
of entitlement to an increased rating for stab wounds, left 
posterior chest, on the basis that the veteran did not appeal 
that issue, and specifically so indicated both in his VA Form 
9 and at his hearing before the Decision Review Officer.  

ORDER

Service connection for small cell lung cancer, as secondary 
to service-connected stab wounds, left posterior chest is 
denied.

The issue of entitlement to an increased rating for stab 
wounds, left posterior chest, is dismissed from the appeal.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


